In a proceeding to dis-solve a corporation, in which an order dissolving the corporation and appointing a permanent receiver was made, the receiver appeals from an order of the Supreme Court, Queens County, dated June 28, 1971, which (1) granted respondent’s motion, pursuant to section 1216 of the Business Corporation Law, to compel the Receiver to render a final account and make distribution and (2) directed the Receiver to file his final account within 30 days after service of a copy of the order. Order modified by enlarging the time within which the final account must be filed until three months after final determination of the permanent Receiver’s lawsuit against respondent and H. K. Electric Co., Inc. As so modified, order affirmed, without costs. It is our belief that, under all the circumstances, and in view of the Attorney-General’s consent to an extension of time for the filing of the Receiver’s account, Special Term’s determination was an unreasonable exercise of judicial discretion. In light of the fact that an action is pending against respondent, who was a 50% stockholder in the corporation, for waste and mismanagement, the direction that the Receiver file his final account within 30 days after service of said order was premature. Martuscello, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.